Title: Thomas Jefferson to Joel Yancey, 11 February 1820
From: Jefferson, Thomas
To: Yancey, Joel


						
							Dear Sir
							
								monticello
								Feb. 11. 20.
							
						
						I inclose you a bill of sawing which I must get you to have done by Capt Martin; and the earlier it is pressed the better, because water may fail, and it ought to be seasoned for the Fall’s use.   I have 3. days ago been enabled by a swell in the river and breaking up of the ice to send down some flour. it is the 1st moment it could be sent since July. allowing a little time for the sale I shall soon send you orders for the debts to mr Hepburn, mr Clay & mr White. I hope you will have been able also to send your flour, & that your tobo will soon follow it.   the same boy Billy who once before run off to Poplar Forest, has again disappeared. be so good as to be on the watch and if found, there, send him down as before. I salute you with affection & respect.
						
							
								Th: Jefferson
							
						
					 